People v Vanvleet (2021 NY Slip Op 01695)





People v Vanvleet


2021 NY Slip Op 01695


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: WHALEN, P.J., CARNI, NEMOYER, TROUTMAN, AND BANNISTER, JJ. (Filed Mar. 19, 2021.) 


MOTION NO. (443/16) KA 13-02199.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vALEXANDER S. VANVLEET, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.